     Case: 3:19-cr-00074-RAM-RM Document #: 47 Filed: 08/19/20 Page 1 of 2



                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN


UNITED STATES OF AMERICA,                      )
                                               )
                     Plaintiff,                )
                                               )
                     v.                        )      Case No. 3:19-cr-0074
                                               )
ARNOLD A. MALONE,                              )
                                               )
                     Defendants.               )
                                               )
                                               )

                                           ORDER
       THIS MATTER is currently scheduled for a sentencing hearing for Thursday,
September 10, 2020. Ordinarily, and pursuant to Federal Rule of Criminal Procedure 43, a
“defendant must be present at . . . sentencing.” Fed. R. Crim. P. 43(a)(3). However, due to the
COVID-19 pandemic, the District of the Virgin Islands has curtailed certain in-person
proceedings to safeguard the public’s health and safety. Nonetheless, Congress recently
provided that under certain circumstances a sentencing may be conducted by video
teleconference. On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and
Economic Security Act (“CARES Act”). The Act was signed into law by the President of the
United States that same day. Among its many provisions, the CARES Act authorizes district
courts to use video teleconferencing to hold felony sentencings under appropriate
circumstances and with the consent of the defendant after consultation with counsel. See
CARES Act, § 15002(b)(2), H.R. 748, 248-49; id. § 15002 (b)(4) (“Video teleconferencing . . .
authorized under paragraph . . . (2) may only take place with the consent of the defendant . .
. after consultation with counsel.”). Specifically, the following three conditions must be met:
(1) the Judicial Conference of the United States must “find[] that emergency conditions due
to the national emergency declared by the President . . . with respect to the [COVID-19] will
      Case: 3:19-cr-00074-RAM-RM Document #: 47 Filed: 08/19/20 Page 2 of 2
United States v. Malone.
Case No. 3:19-cr-0074
Order
Page 2 of 2

materially affect the functioning of [] the Federal courts generally”;1 (2) the chief judge of a
district court covered by that finding must “specifically find[] . . . that . . . felony sentencings
under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted in person
without seriously jeopardizing public health and safety”;2 and (3) the district judge in a
particular case must “find[] for specific reasons that the . . . sentencing in that case cannot be
further delayed without serious harm to the interests of justice.” See id. § 15002(b)(2).
        Accordingly, it is hereby
        ORDERED that, to the extent that Arnold A. Malone (“Malone”) wishes to be
sentenced by video teleconference, Malone shall file a motion that complies with the CARES
Act, i.e., a motion that specifies whether the defendant, after consultation with counsel,
consents to be sentenced by video conferencing, and articulates why the sentencing cannot
be further delayed without serious harm to the interests of justice; and it is further
        ORDERED that the above-referenced motion shall be filed no later than September 3,
2020.
Dated: August 19, 2020                                                      /s/ Robert A. Molloy_
                                                                            ROBERT A. MOLLOY
                                                                            District Court Judge




1
 On March 29, 2020, the Judicial Conference of the United States found, pursuant to the CARES Act, that
emergency conditions due to the national emergency declared by the President with respect to COVID-19 have
materially affected and will materially affect the function of the federal courts generally.
2
  On April 9, 2020, the Chief Judge of the District Court of the Virgin Islands entered a third general order
responding to the COVID-19 pandemic. In that order, the Chief Judge found that felony sentencings under Rule
32 of the Federal Rules of Criminal Procedure cannot be conducted in person in this judicial district without
seriously jeopardizing public health and safety. As such, the April 9, 2020 Order authorized the use of
videoconferencing to conduct felony sentencing for a period of 90 days. On July 8, 2020, the Chief Judge of the
District Court of the Virgin Islands entered an order extending the April 9, 2020 Order for another 90-day
period unless terminated earlier.
